Citation Nr: 1402923	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served a period of active duty service from 1968 to 1969.  Thereafter, he served in the United States Army Reserves from September 1969 to September 1974 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In April 2011, the Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has hearing loss as a result of active duty infantry training, exposing him to various weapons, and as a result of his ACDUTRA in Army Reserves, where he served as a drill sergeant. 

While it is clear from his personnel records that the Veteran was in the Army Reserves from September 1969 to September 1974, it is unclear the exact dates of the Veteran's active duty from 1968 to 1969.  The RO must make efforts to confirm the Veteran's period of active duty service and ensure all military records are of record.

In support of his claim, the Veteran provided a private audiologist opinion dated February 2009 that concluded that the Veteran's hearing loss is "more likely than not" related to service.  The report, however, is based on the assumption of continuous active duty and thus continuous exposure to acoustic trauma from 1969 to 1974 as opposed to intermitted periods of active duty in the Reserves as noted above.  The private audiologist also does not address or reconcile the Veteran's in-service audiograms indicating hearing within normal limits.  After service, there is no evidence of hearing loss until 2009, decades later.  

The Veteran was afforded a VA examination in August 2009, where the VA audiologist reviewed the file and provided the opposite opinion, that it was less likely than not that the Veteran's current hearing loss disability was related to service.  The examiner did note the in-service audiograms, but seem to premise the entire opinion based solely on these audiograms.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner considered the Veteran's period of active duty, but did not note or consider the years of Reserves duty serving as a drill instructor for recruits on the rifle rang range, the hand grenade range, and other training activities such as the LAW rocket.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

For these reasons, the Board concludes a new VA examination is warranted to reconcile the conflicting evidence.

As an aside, the Board notes that the VA examiner in August 2009 determined that the Veteran's word recognition scores were neither valid nor consistent with the puretone threshold scores because of the Veteran's responses.  The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655.  The Veterans Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes the lack of contemporaneous medical evidence in this case.  The RO must also take this opportunity to obtain any and all relevant treatment records since his separation from the military.

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC or appropriate agency to confirm the exact dates of the Veteran's period of active duty from 1968 to 1969 prior to his service in the Army Reserves, and to ensure all service treatment records are obtained.  All efforts to obtain records and confirm service dates must be documented.

2. Ask the Veteran to identify and provide release forms for any private or occupational hearing tests he received since service.  Thereafter, efforts must be made to obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records are to be fully documented, and any VA facility must specifically provide a negative response if records are not available.

3.  After completion of the above, and records are obtained to the extent available, provide the Veteran a VA examination with an appropriate examiner to determine if the Veteran has a current hearing loss and its likely etiology.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Following an audiological examination and any necessary diagnostic tests, a review of the claims file, to include service and post-service medical records, the February 2009 private medical opinion, and the August 2009 VA examination results, the examiner is requested to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to include noise exposure to gunfire, hand grenades, and LAW rockets during active duty from 1968 to 1969 and for the 15 days of active duty a year in the United States Army Reserves from September 1969 to September 1974, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

When providing an opinion, the examiner should consider the Veteran's statements as credible regarding his exposure to gunfire and other infantry weapon noise exposure.  The examiner is asked to specifically discuss the Veteran's testimony and evidence of noise exposure in service.

Any negative opinion should not be based solely on the absence of hearing loss in service.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


